        1:20-cv-01012-JES-JEH # 4            Page 1 of 3                                          E-FILED
                                                                    Friday, 31 January, 2020 03:29:44 PM
                                                                            Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS


BONNIE MOSLEY, on behalf of                      )
herself and all others similarly situated,       )
                                                 )
                               Plaintiff,        )   Case No. 1:20-CV-01012-JES-JEH
                                                 )
       v.                                        )   Honorable James E. Shadid
                                                 )   Magistrate Judge Jonathan E. Hawley
GENERAL REVENUE CORPORATION,                     )
                                                 )
                               Defendant.        )
                                                 )

       DEFENDANT GENERAL REVENUE CORPORATION’S FIRST MOTION
        FOR EXTENSION OF TIME TO FILE ITS RESPONSIVE PLEADING

       Defendant General Revenue Corporation (“GRC”), by and through undersigned counsel,

respectfully moves the Court for a twenty-eight (28) day extension of time through and until

March 2, 2020 for GRC to respond to Plaintiff’s Complaint. In support of its Motion, GRC states

as follows:

       1.      On January 8, 2020, Plaintiff Bonnie Mosely (“Plaintiff”) commenced this

putative class action case. (ECF No. 1.)

       2.      GRC was served on January 13, 2020, making its deadline to respond to the

Complaint February 3, 2020.

       3.      The Court may extend a response date either on its own or upon a request made

before the time to act has expired. See Fed. R. Civ. P. 6(b)(1)(A). Accordingly, this Motion is

timely because Monday, February 3, 2020 is the date on which GRC is currently required to

respond to the Complaint.

       4.      Good cause exists for a twenty eight (28) day extension of time for GRC to

respond to the Complaint. Namely, counsel for GRC was just recently retained on this
         1:20-cv-01012-JES-JEH # 4           Page 2 of 3



complicated putative class action case, is contemporaneously filing its appearance with this

Motion, and requires additional time investigate and work with GRC.            GRC also requires

additional time in order to conduct a proper investigation of the claims asserted.

        5.      Counsel for GRC has not yet been able to discuss the matter over the phone with

counsel for Plaintiff, despite several attempts to do so. Counsel for Plaintiff would only agree by

email to an extension of twenty-one (21) days, through February 24, 2020. Counsel for GRC

again attempted to contact counsel for Plaintiff via phone to discuss a longer extension,

particularly given counsel for GRC’s calendar around that time, but have not yet connected as of

the time of this filing

        6.      This is GRC’s first request for an extension of time, the request is brought in good

faith and not made to unnecessarily delay discovery or the proceedings in this matter.

        WHEREFORE Defendant General Revenue Corporation respectfully requests that the

Court grant its Motion for Extension of Time to File a Responsive Pleading through and until

March 2, 2020, and award such other relief the Court deems just and proper.



Dated: January 31, 2020                           Respectfully submitted,

                                                  General Revenue Corporation


                                                  By: /s/ Christopher R. Murphy
                                                          One of it attorneys

                                                      Reed Smith LLP
                                                      Christopher R. Murphy – IL #6302607
                                                      10 S. Wacker Dr., 40th Floor
                                                      Chicago, IL 60606
                                                      (312) 207-1000




                                                -2-
        1:20-cv-01012-JES-JEH # 4          Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Christopher R. Murphy, an attorney, hereby certify that on January 31, 2020, the
foregoing DEFENDANT GENERAL REVENUE CORPORATION’S MOTION FOR
EXTENSION OF TIME TO FILE ITS RESPONSIVE PLEADING was filed electronically,
using the ECF system, which will send notification of such filing to all parties of record in the
above-captioned matter.




                                                By: /s/ Christopher R. Murphy
                                                   Christopher R. Murphy – IL #6302607
                                                   Reed Smith LLP
                                                   10 S. Wacker Dr., 40th Floor
                                                   Chicago, IL 60606
                                                   (312) 207-1000




                                              -3-
